Citation Nr: 0115525	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  94-41 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease, status post open reduction 
and internal fixation of fractures of the left tibula, 
fibula, and medial malleolus prior to December 12, 1994.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease, status post open reduction 
and internal fixation of fractures of the left tibula, 
fibula, and medial malleolus, subsequent to December 12, 
1994.

3.  Entitlement to an initial compensable rating for chronic 
osteomyelitis of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had periods of service in the Army National Guard 
from January 1979 to September 1992, including a period of 
active duty for training from November 3, to November 17, 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 1992, the RO granted service connection for 
chronic osteomyelitis of the right tibia and status post open 
reduction and internal fixation (ORIF) of a fractured right 
tibia, each rated at zero percent, effective from July 16, 
1992.  The veteran appealed.  In August 1994, the RO found 
clear and unmistakable error in the December 1992 rating 
action and granted service connection for degenerative joint 
disease, status post ORIF of fracture of the left tibia, 
rated as 20 percent disabling, effective from July 16, 1992, 
and inactive chronic osteomyelitis of the left tibia, rated 
as zero percent disabling, effective from July 16, 1992.  The 
veteran continued to prosecute his claims. 

In June 1997, the Board remanded the matters on appeal for 
additional development.  In November 2000, the RO increased 
the rating for the degenerative joint disease, status post 
ORIF of fracture of the left tibia, fibula, and medial 
malleolus, from 20 to 40 percent, effective December 12, 
1994.  The RO confirmed and continued the noncompensable 
rating for chronic osteomyelitis of the left tibia.

Accordingly, the issues on appeal are as stated on the title 
page.

In November 2000, the RO also denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  The veteran has not disagreed with 
that determination.  Thus, no action for this matter is 
warranted.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  Since service connection has been in effect, the 
veteran's degenerative joint disease, status post ORIF of 
fracture of the left tibia, fibula, and medial malleolus has 
been manifested by ankylosis and deformity of the left ankle 
with severe limitation of motion, pain, weakness, and 
tenderness.

3.  The objective evidence indicates that the veteran's 
osteomyelitis of the left tibia was active in 1994 and 1995, 
but has remained inactive without evidence of active 
infection over the past five years. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 40 
percent for degenerative joint disease, status post ORIF of 
fracture of the left tibia, fibula, and medial malleolus have 
been met, effective from July 16, 1992.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5010-5270 (2000).

2.  The schedular criteria for an initial rating in excess of 
40 percent for degenerative joint disease, status post ORIF 
of fracture of the left tibia, fibula, and medial malleolus 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-
5270 (2000).

3.  The criteria for a 10 percent rating for chronic 
osteomyelitis of the left tibia have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.68, 4.71a, Diagnostic Code 5000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that the VA has made reasonable 
efforts to assist the veteran in obtaining information and 
evidence necessary to substantiate his claims.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  

However, despite the change in the law brought about by the 
VCAA, a remand of this issue is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been provided a statement of the case and a supplemental 
statement of the case informing him of the medical evidence 
necessary for the increased rating claims.  VA outpatient 
treatment records, Social Security Administration reports, 
and the veteran's Vocational Rehabilitation folder have been 
obtained, and VA medical examinations have been conducted.  
The veteran has not identified any outstanding medical 
evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Law and Regulations

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Additionally, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (2000).   Elements to 
be considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45 (2000).  Painful motion 
is also a factor of disability.  38 C.F.R. § 4.40.  

Diagnostic Code 5000 provides for a 10 percent evaluation for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past five years; a 20 
percent evaluation for osteomyelitis with discharging sinus 
or other evidence of active infection within the past 5 
years; a 30 percent evaluation for osteomyelitis with 
definite involucrum or sequestrum, with or without 
discharging sinus; and a 60 percent evaluation for 
osteomyelitis if there are frequent episodes, with 
constitutional symptoms.  A 100 percent evaluation requires 
greater disability.  38 C.F.R. § 4.71a, Diagnostic Code 5000. 

Note (1) of Diagnostic Code 5000, provides that a rating of 
10 percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is no percent.  This 
10 percent rating and the other partial ratings of 30 percent 
or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  A rating for osteomyelitis 
will not be applied following cure by removal or radical 
resection of the affected bone. 

Note (2) of Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is 
not assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.

The provisions of 38 C.F.R. Part 4, Diagnostic Code 5010 
apply to traumatic arthritis and establish that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the leg, flexion limited to 60 degrees warrants a zero 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension limited 5 degrees warrants a noncompensable 
evaluation, to 10 degrees warrants a 10 percent evaluation, 
to 15 degrees warrants a 20 percent rating, to 20 degrees 
warrants a 30 percent rating, to 30 degrees warrants a 40 
percent rating, and to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

For malunion impairment of the tibia and fibula with slight 
knee or ankle disability, a 10 percent rating is warranted, 
with moderate knee or ankle disability a 20 percent rating is 
warranted, and with marked knee or ankle disability, a 30 
percent rating is warranted.  Nonunion of the tibia and 
fibula, with loose motion, requiring a brace warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).

For the ankle, a 20 percent evaluation is warranted for 
ankylosis in plantar flexion, less than 30 degrees; a 30 
percent evaluation is warranted for ankylosis in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees; and a 40 percent evaluation is 
warranted for ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  38 C.F.R. § 4.68.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is also noted that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Rating Schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulceration or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Background

On VA examination in August 1992, the veteran complained of 
pain of the left leg that radiated up the leg.  He stated 
that he was unable to walk more than about 15 or 30 minutes, 
and even when doing that, he had considerable pain of the 
leg.  He also had pain at night and took pain medication to 
sleep.  He also took Motrin and Tylenol for relief.  Physical 
examination revealed that the veteran walked with a limp 
favoring the left leg.  There was no shortening of the leg.  
He could walk on his tiptoes and heels with pain.  There was 
no acute swelling, redness, or drainage.  A deformity of the 
left ankle where fullness on the medial side from the skin 
graft, and a scar from the distal half of the anterior 
surface of the tibia was observed.  There was no angulation 
or false movement.  The veteran could extend the ankle to 45 
degrees, but he had no flexion.  X-rays of the tibia and 
fibula revealed multiple round translucent defects seen in 
the mid and distal aspects of the tibia secondary to previous 
insertion of orthopedic pins.  The remaining of the proximal 
tibia and fibula was intact.  X-rays of the left ankle showed 
the deformity of the distal aspect of the tibia secondary to 
the previous injury, and multiple surgical clips of the 
medial and posterior aspects of the ankle.  Soft tissue 
swelling was seen along the medial aspect, as well as mild to 
moderate generalized osteopenia and sedimentation at a rate 
of 22 were also observed.  The diagnosis was residuals of a 
fracture of the left ankle with no evidence of osteomyelitis.

Medical reports dated in 1992 and 1993 note that the veteran 
continued to complain bitterly of chronic pain and swelling 
that he said radiated to his knee and occasionally to his 
hip.  The impressions were still has chronic pain and 
radiographic evidence of degenerative joint disease of the 
ankle and chronic left ankle pain with swelling, maybe 
vascular insufficiency as well as severe soft tissue injury.

A May 1993 VA examination report reveals that the veteran 
complained of pain of the left ankle, with pain of the legs, 
knees, and hips.  The pain worsened on cold and damp days, 
when holding a prolonged dependent position for any length of 
time, and when crossing his legs or walking about 100 yards.  
The veteran wore a brace.  On physical examination, the 
veteran had a slight limp as he favored the left leg on which 
he had the brace.  He however dressed and undressed with ease 
and climbed on and off of the table without difficulty.  
There was a 10 by 3 1/2-inch donor site scar over the left 
thigh, a 10-inch muscle flap scar on the inner aspect of the 
left thigh, a 3 3/4-inch scar of the posterior aspect of the 
left hip, site of a bone donation, and a 2 1/2-inch scar over 
the anterior aspect of the ankle, which joined a skin graft, 
measuring 6 1/2 by 3-inches over the anterior and medial aspect 
of the ankle and foot.  

The left ankle showed a deformity due to the presence of a 
muscle and skin graft over the anterior and medial aspect of 
the left ankle.  The area was not red or tender.  There was 
no obvious pitting edema but the graft appeared somewhat 
flabby.  The veteran could stand on each foot and could walk 
on his tiptoes and heels without discomfort.  He could squat 
and rise without discomfort.  He could dorsiflex the left 
ankle 10 degrees and plantar flex the left ankle 45 degrees.  
The circumference of the left ankle and the right ankle were 
9 7/8-inches over the malleolus.  Inversion and eversion of 
the left ankle was limited to about 10 degrees.  Measurements 
of the lower extremities length were 37 6/8-inches, 
bilaterally, measuring from the anterior iliac crest to the 
medial malleolus.  The examiner opined that, as such, there 
was no obvious shortening of the left leg.  X-ray of the left 
leg revealed osteomyelitis of the tibia.  The diagnoses were 
status post fracture of the left tibia with history of 
osteomyelitis and status post muscle and skin graft of the 
left ankle.  

A VA outpatient treatment report dated in January 1994 shows 
complaints of pain and difficulty with ambulating.  Physical 
examination revealed tenderness over the medial/lateral 
malleolus, and a well-healed soft tissue flap over the 
anterior tibia.  Dorsiflexion was from zero to 5 degrees and 
plantar flexion was from 0 to 30 degrees.  Pain was detected 
on dorsiflexion, plantar flexion, inversion, and eversion.  
No drainage was present, neurovascular was intact, and 
Drawer's sign was negative.  X-rays findings included 
moderate degenerative joint disease of the tibia talar joint.  
The assessment was degenerative joint disease of the tibia 
talar joint status post distal tibia fracture.

In November 1994 the veteran received emergency follow-up 
treatment for a persistent fever with chills, increased pain, 
and swelling of the left ankle.  Examination revealed 
increased swelling over the medial malleolus with increased 
redness and warmth superior to the area along the medial 
shin.  

The veteran underwent a VA examination in April 1995.  The 
veteran complained of constant pain, and swelling of the left 
ankle, and infection flare-ups in November 1994 and January 
1995, which were treated with antibiotics.  Specific 
evaluation revealed swelling and deformity of the left ankle.  
The deformity of the left ankle was enlarged compared to the 
right and resulted from multiple scars and skin graft area 
over the anterior medial aspect of the left ankle.  No loose 
motion of the ankle joint was noted.  Plantar flexion was to 
25 degrees and dorsiflexion was to zero degrees.  X-rays of 
the left tibia and fibula showed changes of the distal tibia 
and fibula consistent with medical history, old fracture with 
osteo, may represent osteomyelitis at the present time.  X-
rays of the left ankle showed moderate degenerative changes 
of the distal tibia and fibula at the mortise of the left 
ankle.  No calcaneal spur was seen.  The diagnosis was status 
post ORIF of fracture of the left tibia and fibula with 
history of osteomyelitis and bone graft, and degenerative 
joint disease of the left ankle and left knee.  

At the August 1995 hearing held before the undersigned, the 
veteran, in essence, testified that he had pain of the left 
lower extremity which affected his gait and caused 
difficulty.  

Also of record are the veteran's Social Security 
Administration reports, showing that in December 1995, the 
veteran was found to have severe impairments as a result of 
the open reduction and internal fixation of the ankle and 
tibia with chronic osteomyelitis.  The disability caused 
severe pain and range of motion limitations.  The veteran's 
VA Vocational Rehabilitation folder, which contains copies of 
reports previously discussed, is also of record.

VA medical reports dated from 1994 to 1996 show continued 
treatment.  Included within the reports is a June 1994 
radiographic report noting bony findings consistent with 
previous osteomyelitis involving the distal tibia medially 
without sign for active or current infection, 
radiographically, and likely secondary, mild degree of medial 
ankle joint degenerative arthritic changes observed.  A 
medical report dated in July 1995 shows that physical 
examination results revealed that sensation of the foot was 
intact, distal and tibial pulses were felt, strength was 5/5, 
and dorsiflexion was neutral with plantar flexion to 
approximately 40 degrees.  It was also noted that a January 
1995 bone scan was not characteristic of osteomyelitis.  The 
assessment was degenerative joint disease of the left ankle.  
In October 1995, physical examination showed that the flap 
was okay, dorsiflexion was to 10 degrees, and plantar flexion 
was to 25 degrees.  The hindfoot was in slight valgus but 
neurovascularly intact.  X-rays revealed a healed distal 
tibia fracture without evidence of active osteo, and 
degenerative joint disease of the tibial talar joint.  An 
April 1996 medical report shows on examination dorsiflexion 
was to 5 degrees and plantar flexion was to 30 degrees.  The 
skin flap was well healed but tenderness over the medial 
malleolus was present.  X-rays showed changes of 
osteomyelitis with relatively good preservation of the joint 
space and without widening on multiple view.  The diagnosis 
was degenerative joint disease status post osteomyelitis.  

On VA examination in May 1996, the veteran reported that he 
had pain and that he had not worked over the last three 
months.  He worked as a heavy equipment mechanic.  He also 
stated that he was not taking antibiotics at the time and had 
not taken antibiotics over the past year.  He also did not 
have drainage of the leg.  On examination, the veteran's 
carriage and posture were normal, and his gait was antalgic 
with him favoring the left leg.  He wore a plastic brace on 
the left leg and ankle, but he could undress and dress with 
ease and climb on and off of the table.  

Regarding scars, the veteran had a 6 1/2 by 5-inch skin graft 
scar over the left ankle on the medial and anterior surface, 
a 1 by 3 inch triangular shaped scar just above the graft and 
extending from the graft, and a scar on the right thigh, 
anterior surface, which was the donor site of the skin graft.  
A well-healed 5-inch scar over the right posterior hip area 
the side of a bone graft donor site was observed as well.  On 
examination of the knees, flexion was 140 degrees with 
extension to zero degrees.  There was no evidence of 
deformity, swelling, redness, or tenderness of the knee.  The 
ankles appeared normal, except for skin graft.  The left 
ankle measured 9 7/8-inches above the malleoli as compared 
with 8 1/2-inches of the right.  Dorsiflexion of the left was 
10 degrees and plantar flexion was 20 degrees.  Inversion and 
eversion were to 15 degrees.  Five inches below the patella, 
the calf measured 15-inches, as compared with 15-1/2 -inches on 
the right.  The veteran could stand on each foot although he 
claimed that it was painful when standing on the left.  He 
could walk forward using small steps on his tiptoes and 
heels, and could squat and rise with difficulty.  X-rays of 
the left leg showed no changes since April 1995.  There was 
evidence of an old healed fracture of the distal tibia with 
slight residual deformity.  Irregular bony density was noted 
in the distal end of the tibia with calcified periosteal 
response.  The examiner opined that the changes were 
consistent with chronic low-grade osteomyelitis.  The 
diagnoses were history of old fracture of the left tibia, 
distal, healed with slight deformity, and osteomyelitis, 
chronic, distal left tibia. 

VA medical reports dated from 1996 to 1997 show continued 
treatment for complaints of pain of the left lower extremity 
and ankle.

On VA examination in July 2000, the veteran complained of 
pain, weakness, stiffness, swelling, fatigability, and a lack 
of endurance.  He did not complain of heat or redness 
suggestive of a recurrent infection.  No complaints 
associated with instability, giving way, or locking were 
noted either.  The veteran stated that he had episodes of 
flare-ups approximately once a day, which were precipitated 
by standing, walking, or placing his weight on his left lower 
extremity.  Alleviating factors were rest, taking the weight 
off of his leg, ice, and elevation.  He reported that during 
episodes of flare-ups he had additional limitation of motion 
and functional impairment.  He indicated he was unable to 
perform daily living activities and required the use of a 
brace and cane.  

Physical examination revealed painful motion segments of the 
left lower extremities, edema, effusion, instability, 
weakness, tenderness, and guarding of movements.  There was 
no redness or heat.  Weight-bearing joints of his ankle 
caused an abnormal gait with functional limitations on 
standing and walking, where he was required to limp.  Range 
of motion testing showed, for the left knee, flexion was 
limited to 0 to 120 degrees with pain, and extension was full 
at zero degrees with a significant amount of pain.  Medial 
and lateral collateral ligaments, the anterior and posterior 
cruciate ligament, and medial and lateral meniscus, all were 
intact.  For the ankle, dorsiflexion was absent in that he 
only had zero degrees and had no dorsiflexion beyond the 90 
degrees angle of the ankle to the foot.  Plantar flexion was 
also limited from 0 to 30 degrees.  The veteran complained of 
pain on motion.  There was no gross deformity at the medial 
malleolus secondary to multiple surgeries and 
reconstructions.  Diagnostic and clinical tests showed severe 
traumatic arthritis and osteomyelitis of the left tibia, left 
fibula and left medial malleolus including the ankle, hip and 
knee.   

The examiner found that the veteran's pain, which was due to 
his service-connected disabilities significantly limited his 
functional ability of the joints during flare-ups.  The 
veteran had significant limitation of functional ability at 
baseline, which worsened during flare-ups.  The examiner 
reported that when the joint was used repeatedly over a 
period of time, limitation of movement and functional 
disability increased.  He added that, during flare-ups, the 
veteran's range of motion of the knee would decrease by an 
additional 20 degrees of flexion and probably 10 degrees of 
extension.  The ankle range of motion was already completely 
absent in dorsiflexion; however, the veteran's plantar 
flexion during flare-ups would be additionally limited by 20 
degrees.  The veteran's ankle joint exhibited weakened 
movement, excess fatigability, and incoordination.  The 
examiner also opined that the veteran's obvious multiple 
fractures, multiple surgeries, and multiple episodes of 
osteomyelitis, deformation of the bones, bone graft hip 
placement, and muscle flap clearly caused his pain, weakness, 
stiffness, swelling, fatigability, and lack of endurance, as 
well as all additional limitation of motion and flare-ups.  

Analysis

In this case, the evidence supports the veteran's claim for 
an increased rating to 40 percent for degenerative joint 
disease, status post ORIF of fracture of the left tibia, left 
fibula, and left medial malleolus since July 16, 1992.  In 
1992 and 1993, the medical evidence shows that the veteran 
complained severe pain of the left ankle, and that the pain 
caused difficulty with walking and sleeping.  Additionally, 
the objective evidence confirmed that the veteran underwent 
an ORIF of fracture of the left tibia, fibula, and medial 
malleolus.  Findings also revealed a deformity of the left 
ankle with severe limitation of motion.  X-rays showed 
evidence of soft tissue swelling and mild to moderate 
generalized osteopenia.  The veteran's May 1993 VA 
examination report and January 1994 VA outpatient treatment 
report document continued complaints of and treatment for 
pain and note that the veteran required a brace for 
ambulating.  In light of the foregoing and when applying the 
benefit of the doubt rule, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for a 40 percent evaluation, effective from July 16, 
1992.

However, regarding entitlement to an initial rating in excess 
of 40 percent, the Board find that the evidence preponderates 
against the veteran's claim.  At the outset, the Board 
acknowledges the veteran's complaints of and the positive 
findings of record, including ankylosis with deformity and 
increased pain, weakness, fatigability, severe limitation of 
motion, and increased symptomatology during flare-ups.  
However, the Board also notes that an increased rating under 
Diagnostic Codes 5260, 5262, 5270, and 5271 is prohibited.  
The disability is already rated as 40 percent disabling, 
which pursuant to those provisions either exceeds the maximum 
percentage rating available or is the maximum percentage 
rating available.  38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5262, 5270, 5271; see also Johnston v. 
Brown, 10 Vet. App. 80 (1997); VAOPGCPREC 9-98 (August 14, 
1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is also 
noted that in this case a separate rating for each of the 
manifestations of the veteran's disability is not allowed.  
To do such would constitute pyramiding.  38 C.F.R. § 4.14.  
Consequently, in spite the veteran's subjective complaints 
and the objective findings of record, entitlement to an 
initial rating in excess of 40 percent under the 
aforementioned regulations must be denied.  

Regarding Diagnostic Code 5261, the Board acknowledges that 
this schedular provision provides for a 50 percent rating for 
limitation of leg extension to 45 degrees.  However, there is 
no evidence of record demonstrating that the veteran's 
extension of the left leg is limited to 45 degrees.  In fact, 
on VA examination in July 2000, extension of the left leg was 
full at zero degrees, and, even when considering the 
veteran's increased symptomatology during flare ups, the 
examiner reported that extension would probably decrease by 
only 10 degrees.  As such, even in light of DeLuca, the 
criteria for an increased rating in excess of 40 percent 
under this rating provision have not been met.  38 C.F.R. 
§§ 4.10, 4.40, 4.71a, Diagnostic Code 5261; VAOPGCPREC 9-98.

The Board is also cognizant of the numerous scars of the 
veteran's lower left extremity resulting from multiple 
surgeries.  It is also acknowledged that a separate rating 
can be assigned where the scars are superficial, poorly 
nourished with repeated ulceration or superficial, tender and 
painful on objective demonstration.  38 C.F.R. §§ 4.14, 
4.118, Diagnostic Codes 7803, 7804; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, in this case, the veteran has not 
complained of such and the objective evidence does not 
establish the presence of such symptoms.  Thus, entitlement 
to a separate rating in this regard is not warranted. 

Regarding entitlement to an initial compensable rating for 
osteomyelitis of the left tibia, the Board acknowledges that 
the veteran maintains that in November 1994 he received 
antibiotics for evidence of active osteomyelitis and that VA 
emergency reports show evidence of swelling over the medial 
malleolus with increased redness and warmth.  In addition, 
although a July 1995 clinical entry notes that a January 1995 
bone scan was negative for osteomyelitis, on VA examination 
in April 1995 x-ray reports of the left tibia and fibula 
suggested that osteomyelitis could be present at that time.  
On VA examination in July 2000, the examiner also noted that 
the veteran had had multiple episodes of osteomyelitis.  
Given the foregoing, and when construing the evidence in the 
veteran's favor, the Board finds that a separate, initial 
rating of 10 percent for osteomyelitis of the left tibia is 
warranted.  

However, the evidence preponderates against the assignment of 
an initial rating in excess of 10 percent.  Since service 
connection has been in effect, the record is completely 
devoid of any findings establishing that the veteran's 
osteomyelitis has been or currently is productive of sinus or 
other evidence of active infection within the past five 
years.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5000; 
Fenderson v. West, 12 Vet. App. 119.  

At this time, the Board points out that it is cognizant of 
the amputation rule, which provides that the combined 
schedular evaluations for disabilities below the knee shall 
not exceed 40 percent.  38 C.F.R. § 4.63.  The rule is 
applicable in this case.  38 C.F.R. §§ 4.43, 4.71a, 
Diagnostic Code 5000 Note 1 (2000).  But, the amputation rule 
described in Section 4.68 merely sets a maximum "combined" 
rating for multiple disabilities of a single extremity, that 
maximum being the highest rating level the veteran could 
possibly be paid for that extremity's disabilities.  It does 
not affect the schedular rating to be assigned for each 
disability of the extremity, to be combined.  See generally 
Moyer v. Derwinski, 2 Vet. App. 289 (1992).  Consequently, 
even though the veteran's osteomyelitis of the left tibia is 
rated as 10 percent disabling, because the degenerative joint 
disease, status post ORIF of fracture of the left tibia, 
fibula, and medial malleolus is already rated as 40 percent 
disabling, his combined schedular rating level for payment 
for the left lower extremity disabilities may not exceed 40 
percent.  See 38 C.F.R. §§ 4.43, 4.68; Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); see generally 38 C.F.R. § 4.25 
(2000).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to an initial rating of 40 percent for 
degenerative joint disease, status post ORIF of fracture of 
the left tibia, fibula, and medial malleolus, effective from 
July 16, 1992, is granted, subject to the law and regulations 
pertinent to the disbursement of monetary funds.

Entitlement to an initial rating in excess of 40 percent for 
degenerative joint disease, status post ORIF of fracture of 
the left tibia, fibula, and medial malleolus is denied.

Entitlement to an initial rating of 10 percent for chronic 
osteomyelitis of the left tibia is granted, subject to the 
law and regulations pertinent to the disbursement of monetary 
funds.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

